Motion granted insofar as to permit the appeal to be heard on the original record to be settled by the Trial Justice, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for defendant-respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to-be argued or submitted when reached. In all other respects, the motion is denied. The order of this court, entered February 18, 1960, is modified accordingly. Concur- — Breitel, J. P., Rabin, Valente and Bergan, JJ.